                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


GERARDO RODRIGUEZ and
MANALI OLEKSY,

                       Plaintiff,

               v.                                              Case No. 20-C-1819

CITY OF GREEN BAY,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiffs Gerardo Rodriguez and Manali Oleksy filed a class action lawsuit against

Defendant City of Green Bay, alleging that the City deprived the class of their federal rights as a

result of a curfew enacted on June 1, 2020. Plaintiffs brought their claims on behalf of a class

consisting of any person arrested or cited under the City’s curfew on June 1, 2020. Pursuant to the

Court’s scheduling order, Plaintiffs were to file a motion for class certification by April 15, 2021.

To date, Plaintiffs have not filed a motion to certify the class. The City now moves the Court for

an order denying Plaintiffs’ class certification and striking Plaintiffs’ class allegations pursuant to

Federal Rule of Civil Procedure 23. Plaintiffs have neither responded to the motion nor requested

an extension of time to respond, and the time to do so has passed. Whether Plaintiffs have

abandoned their efforts to certify a class or not, the Court will grant the City’s motion to strike.

       Rule 23 of the Federal Rules of Civil Procedure provides that a court must determine

whether to certify a class “[a]t an early practicable time after a person sues or is sued as a class

representative.” Fed. R. Civ. P. 23(c)(1)(A). Class allegations may be stricken from a complaint

for failure to comply with court orders. See, e.g., Burkhalter v. Montgomery Ward & Co., Inc.,
676 F.2d 291 (8th Cir. 1982) (affirming district court’s striking of class allegations due to the

plaintiff’s failure to comply with court order setting deadline for filing motion for class

certification); Kline v. Mortgage Electronic Security Systems, No. 08-cv-408, 2015 WL 13048741,

at *18 (S.D. Ohio Sept. 25, 2015) (striking class allegations based on Plaintiff’s failure to file a

class certification motion before deadline in scheduling order); Chrisman v. Countrywide Home

Loans, Inc., No. 07-cv-333, 2010 WL 1257864, at *2 (E.D. Tenn. Mar. 26, 2010) (granting

defendant’s motion to strike class allegations where plaintiffs failed to comply with deadline to

file motion to certify class). In this case, Plaintiffs were required to file a motion for class

certification by April 15, 2021. They failed to do so. They also did not seek an extension from

the Court or explain why class certification should be saved for a later time. Because Plaintiffs

have not offered any reason for their failure to comply with the Court’s order, the Court will grant

the City’s motion and strike the class allegations from the Complaint.

       IT IS THEREFORE ORDERED that the City’s motion to strike Plaintiffs’ class

allegations is GRANTED. The class allegations in Plaintiffs’ complaint are STRICKEN. The

City’s motion to deny class certification is DENIED as moot.

       Dated at Green Bay, Wisconsin this 12th day of May, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2
